Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 01 August 2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 14 July 2022 & 19 July 2022 is/are accepted by the examiner. The examiner notes that the Van Der Merwe reference listed in the 14 July 2022 is lined through due to improper Patent Number which was properly provided in the 19 July 2022 IDS.

Drawings
The drawings received on 10 March 2020 are accepted by the examiner.

Specification
The specification received on 10 March 2020 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-6 and 8-9:   Regarding independent Claim 1, the prosecution history, especially at the previous Remarks by applicant (filed on 01 August 2022, pages 6-7) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.
The following is an examiner's statement of reasons for allowance for Claims 1-6 and 8-9: the prior art does not disclose or suggest:  A hand knife with an integrated miter guide, suitable for cutting a workpiece comprising: a plurality of alignment markings disposed on a knife blade configured at an angle between 45-degrees and 0-degrees, inclusive, relative to a transverse axis, wherein each from the plurality of alignment markings visually delineates a line substantially across the knife blade between the cutting edge and the blade back, inclusive, wherein at least one from the plurality of alignment markings is configured at 45-degrees on the first face; and further comprising indicia disposed on the knife blade indicating angle values corresponding to the plurality of alignment markings; wherein the cutting edge middle section lays across the workpiece at a congruent angle to that formed by the alignment markings and the transverse axis in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
09 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861